DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-2 and 5-11), drawn to an adhesive composition for an organic fiber and a tire comprising said adhesive composition, in the reply filed on 12/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected Group II (a method for treating an organic fiber), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the claim recites the limitation "the organic fiber is selected from…" in lines 1-2 which renders the claim indefinite. All previous recitations of an organic fiber in the instant claim and parent Claim 1 appear in the preamble as follows: “an adhesive composition for an/the organic fiber”. This preamble is regarded to encompass intended use for an adhesive composition and is not a positive recitation of an organic fiber. Therefore, it is unclear if the intended scope of Claim 2 is to include only the intended use of an adhesive composition wherein the composition can be applied to an organic fiber selected from the group listed or if the claim at hand requires an organic fiber selected from the group listed. For examination purposes herein, it will be assumed that the adhesive composition need only be capable of being applied to an organic fiber selected from the group listed.  





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toki et al. (JP 2010053469 A1), hereinafter "Toki".
Regarding Claim 1, Toki teaches an adhesive composition for an organic fiber containing an epoxy compound (“E1”) and a blocked isocyanate (see [0006]). Toki suggests that the epoxy compound E1 is preferably a sorbitol type such as sorbitol polyglycidyl ether (see [0007] and [0019]). Toki also suggests that the residual chlorine concentration of the epoxy compound is preferably 8-20% (see [0013]) which overlaps with the claimed range of “not In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping ranges shifts the burden to Applicant to show that their invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Furthermore, Toki discloses that when the amount of residual chlorine is small, the compatibility of the adhesive with a polyester fiber decreases (adhesiveness decreases) but when the amount is too large, the physical properties of a synthetic fiber deteriorate due to components generated by thermal decomposition as thus, both adhesiveness and physical properties of the fiber material are decreased. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the adhesive composition of Toki with a residual chlorine concentration within the claimed range with a reasonable expectation of success in practicing the invention of Toki while balancing properties such as adhesiveness and physical strength of the final material. 

Regarding Claims 2 and 5, Toki teaches the adhesive composition according to Claim 1 above and organic fibers, including those made of polyester and aromatic polyamide (see [0009]), that are treated with said adhesive composition (see [0011] and [0025]-[0026]). 

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toki, as applied to Claim 5 above, in view of Lardjane et al. (US 2015/0007922 A1), hereinafter "Lardjane".  
Regarding Claim 6, Toki teaches an organic fiber treated with the adhesive composition according to Claim 5 above. Examiner notes that Toki also teaches organic fibers according to Claim 5 above that are subsequently treated with a resorcin/formalin/latex (RFL) composition (see [0006], [0011], and [0025]-[0026]). Toki suggests that the inventive reinforcing fiber is excellent in heat resistance and therefore, is useful as a synthetic fiber for reinforcing rubber in 
In the analogous art of tires comprising reinforcing fibers, Lardjane teaches a radial tire comprising a lightened belt structure 10 (see Abstract). The belt structure 10 is a multilayer composite laminate (10a, 10b, 10c) where layer 10a (corresponds to a band) includes a rubber C1 and polyester reinforcers 110 (see [0043]-[0044], [0049], and Figure 2). Lardjane suggests that any suitable adhesive system may be used to adhere the reinforcers to rubber layer C1 such as, for example, a textile glue of the RFL type. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the tire band of Lardjane with a polyester fiber treated with the adhesive composition according to Claim 5 as disclosed by Toki. One of ordinary skill would have done so with the reasonable expectation of success in forming a conventionally known tire with Toki’s reinforcing fibers that are excellent in heat resistance.

Regarding Claim 7, Toki teaches the adhesive composition for organic fibers according to Claim 1 above. Examiner notes that Toki also teaches organic fibers treated with said adhesive composition that are subsequently treated with a resorcin/formalin/latex (RFL) composition (see [0006], [0011], and [0025]-[0026]). Toki suggests that the inventive reinforcing fiber is excellent in heat resistance and therefore, is useful as a synthetic fiber for reinforcing rubber in applications such as tires (see [0035]). However, Toki appears silent with respect to the specific construction of said tire. 
In the analogous art of tires comprising reinforcing fibers, Lardjane teaches a radial tire comprising a lightened belt structure 10 (see Abstract). The belt structure 10 is a multilayer composite laminate (10a, 10b, 10c) where layer 10a (corresponds to a band) includes a rubber C1 and polyester reinforcers 110 (see [0043]-[0044], [0049], and Figure 2). Lardjane suggests that any suitable adhesive system may be used to adhere the reinforcers to rubber layer C1 
Regarding the claimed property wherein the peeling resistance between the rubber composition and the organic fiber is not less than 140N/25mm, although the prior art does not disclose said peeling resistance, the claimed property is deemed to flow naturally from the teachings of the prior art combination since Toki in view of Lardjane teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicants to prove otherwise.   

Regarding Claims 8 and 9, Toki in view of Lardjane teaches the tire according to Claim 7 above wherein the organic fiber is a polyester fiber (see Lardjane [0049] & Toki [0009]). The combination also teaches that preferred polyester organic fibers include those such as PET (polyethylene terephthalate) and PEN (polyethylene naphthalate) fibers (see Lardjane [0067] & Toki [0009]). 

Regarding Claim 10, Toki in view of Lardjane teaches the tire according to Claim 7 above. Toki also teaches application of the adhesive composition to the organic fiber via immersion of the fiber in solution (see [0025]). 

Regarding Claim 11, Toki in view of Lardjane teaches the tire according to Claim 7 above. Lardjane also teaches that rubbery layer C1 is made based on at least one elastomer (see [0081]) where the elastomer is preferably an isoprene elastomer of natural or synthetic polyisoprene (see [0084]-[0085]) and is provided in an amount of 50 to 100 phr of natural rubber In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping ranges shifts the burden to Applicant to show that their invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789